Per Curiam.
Petitioner now moves for an order imposing discipline pursu*1350ant to this Court’s rules (see 22 NYCRR 806.19) as a result of respondent’s subsequent disbarment in the District of Columbia, upon respondent’s consent. Respondent, having not replied to petitioner’s motion or otherwise appeared in this matter, has failed to raise any available defenses (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion. We further conclude that, under the circumstances presented and in the interest of justice, respondent should be disbarred in this state.
Lahtinen, J.P., Malone Jr., Kavanagh, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).